DETAILED ACTION
Claim Objections
Claims 15 – 18 are objected to because of the following informalities:  Claims 15 – 18 do not further limit Claim 1.  Appropriate correction is required.

REPEATED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. 	Claim 8 and 10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 8 and 10 recite the phrase ‘each hydrophobic resin composition layer’ in line 2. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1 – 3 and 5 – 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawahara et al (U.S. Patent No. 6,686,405).
With regard to Claim 1, 8 and 10, Kawahara et al disclose a multilayer article comprising a layer of EVOH (product; column 20, lines 44 – 48); having a melting point of 200 degrees Celsius (column 1, lines 30 – 31); the EVOH is produced by saponification of a copolymer of ethylene and vinyl ester (column 10, lines 47 – 54) that is vinyl acetate (column 10, line 1); the catalyst for saponification is sodium hydroxide (column 10, lines 47 – 54); the copolymer of ethylene and vinyl acetate is a solution in methanol (column 9, lines 51 – 57); the concentration of the solution is 10 – 50%, and the reaction temperature is 30 – 65 degrees Celsius and the amount of sodium hydroxide is 0.02 to 1.0 equivalence with respect to vinyl acetate (column 10, lines 55 – 60); the ethylene – vinyl acetate copolymer is produced by a catalyst that is 2,2’ azobis (2,4 - dimethylvaleronitrile) (column 9, lines 58 – 60) at a polymerization temperature of 40 – 70 degrees Celsius and a polymerization of vinyl ester of 30 – 80% (column 10, lines 10 – 16). Although the concentration of the solution, reaction temperature and amount of sodium hydroxide are not identical to paragraphs 0111 – 0112 of the specification, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05. The claimed heterogeneous nucleation index, diffusion coefficient and gas permeability would therefore be obtained.
With regard to Claim 2, Kawahara et al disclose a saponification degree of 99 mol% or greater (column 9, lines 6 – 9).
With regard to Claim 3, an ethylene content of 25 – 55 mol% is disclosed (column 9, lines 1 – 4).

With regard to Claim 6, the content of alkali metal salt is 130 ppm, in an example (Table 3). It would have been obvious to provide for 130 ppm, as 130 ppm is disclosed in an example.
With regard to Claim 7, the claimed structure is disclosed and two layers of a layer ‘T’ are disclosed (column 18, lines 55 – 67) that are polyethylene (column 19, lines 1 – 2), therefore hydrophobic as disclosed in paragraph 00127 of the instant specification.
With regard to Claim 9, each layer of the claimed structure is a single layer or multiple layer (column 18, lines 55 – 67). The claimed structure is therefore disclosed.
With regard to Claim 11, the claimed heterogeneous nucleation index is therefore obtained.
With regard to Claim 12, a lubricant is disclosed (column 18, line 23).
With regard to Claim 13, Kawahara et al fail to disclose the claimed amount of lubricant. However, the lubricant is in an amount that is significantly reduced, or no lubricant (column 18, line 23). It would have been obvious for one of ordinary skill in the art to provide for the claimed amount of lubricant, as lubricant in an amount that is significantly reduced is disclosed.
With regard to Claim 14, the claimed aspect of drying is directed to a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 15, an additive is disclosed (column 16, lines 47 – 50). The claimed aspect of being ‘immersed’ is directed to a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
.

6. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kawahara et al (U.S. Patent No. 6,686,405) in view of Kazeto et al (U.S. Patent Application Publication No. 2013/0040087 Al).
Kawahara et al disclose an article as discussed above. Kawahara et al fail to disclose a fatty acid amide in the amount of 900 ppm.
Kazeto et al teach EVOH comprising fatty acid amide in the amount of 500 - 10,000 ppm for the purpose of reducing cracking (paragraphs 0054 – 0055).
It therefore would have been obvious for one of ordinary skill in the art to provide for fatty acid amide in the amount of 500 - 10,000  ppm in order to reduce cracking as taught by Kazeto et al. Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

ANSWERS TO APPLICANT’S ARGUMENTS
7.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 5 of the remarks dated March 18, 2021, that an EVOH having the same amount of solution, same reaction temperature and same amount of sodium hydroxide as Kawahara et al does not necessarily have the same properties, as shown in the instant 
However, Applicant appears to misunderstand the previous Action. The previous Action states that the amount of solution, reaction temperature and amount of sodium hydroxide are the only differences between the claimed EVOH and Kawahara et al, but that it would have been obvious for one of ordinary skill in the art to provide for the claimed amount of solution, reaction temperature and amount of sodium hydroxide. It is also noted that Comparative Example 1 of the instant specification is the EVOH of Example 1, except that the EVOH is subsequently charged into an aqueous solution comprising additives. The process of making Comparative Example 1 is therefore clearly different from the process of making Example 1.


8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782